Citation Nr: 1743878	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-16 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1969 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via video conference.  A transcript of the hearing is associated with the record. 

The Board remanded this case in March 2015.  In November 2015, the Board issued a decision denying the Veteran's claim for entitlement to service connection for an acquired psychiatric disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and, in May 2016, the Court issued an Order granting a Joint Motion for Partial Remand (JMR) to vacate the Board's November 2015 decision denying the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, and remanding the issue for additional development.

In November 2016, the Board remanded this case for further development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

An acquired psychiatric disorder, including depression, was not present in service, and an acquired psychiatric disorder, including depression, first diagnosed after service, is unrelated to an injury, disease, or event in service including Agent Orange exposure.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, including depression are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims. 

A.  Duty to Notify

Under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre- adjudication VCAA notice by letter, dated in October 2011. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice).  Further VCAA notice is not required.

B.  Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, afforded the Veteran VA examinations and medical opinions in May 2015, January 2017, and May 2017, and a hearing before the undersigned in October 2014.  Taken all together, the Board finds that the VA examinations are adequate as collectively the medical opinions were based upon review of the Veteran's claims file and supported by a sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ identified the issues and asked the Veteran questions to provide details regarding the onset of symptoms and to identify all diagnoses regarding acquired psychiatric disorders.  Questions were asked about who he has seen for his disabilities and whether the records were available for VA review, particularly private treatment.  As to an acquired psychiatric disorder, to include depression, he was asked specifically about when he noticed symptoms started and their level of severity or what treatment he has received. 

The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for an acquired psychiatric disorder.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claims, such error is harmless as both the Veteran and his service representative also demonstrated actual knowledge of what was needed to prove the claim.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Legal Regulations and Principles

A.  Principles of Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303 (a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303 (b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303 (d).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Depression is not listed as a chronic disease under § 3.309. 
The Veteran served in Vietnam.  A Veteran who, during active service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116 (f); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116 (b) (1); see 61 Fed. Reg. 41,368 -41,371.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e). 

If a veteran was exposed to an herbicide agent during active service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicide agents used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002); 68 Fed. Reg. 27,630 (May 20, 2003); 72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,332 (Dec. 27, 2010); 77 Fed. Reg. 47924, 47927 (Aug. 10, 2012).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2, 725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

B.  Principles of Evidence

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (b). 

C.  Effect of Lay Evidence

The Board recognizes that the Veteran's evidence includes his opinions as to when his psychiatric disabilities began or what caused them, specifically Agent Orange.  As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of onset and ongoing presence of symptoms.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

Although the Veteran is competent to describe symptoms of, for example, of a psychiatric disorder, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr, 21 Vet. App at 308 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, for the claims before the Board, a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a given diagnosis of a psychiatric disorder and the relationship of a diagnosis or symptom to service, including Agent Orange exposure, is not competent evidence.  To this extent his statements and testimony are not admissible as evidence of the diagnosis of a disability or its cause.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.

III.  Factual Background

The Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses related to mental health disabilities.  The Veteran's military personnel records confirm his presence in Vietnam in September 1970, during the Vietnam War Era.  

The record reflects that the Veteran first sought mental health treatment in February 2012.  

In a February 2012 mental health note, the Veteran reported he experienced an increase in depression, anxiety, and sleep disturbances since his wife died approximately one year earlier.  Prior to this, he reported he was laid off from his job, lost his home, and was forced to move due to living expenses.  The Veteran noted that he wants to be alone, has a low energy level, no desire to interact with others, and an increase in sleep disturbances.  The diagnosis was adjustment disorder, rule out depression.  A GAF score of 55 was noted. 

In May 2012 social work treatment note, the Veteran complained of an increase in anxiety and depression.  He detailed an ongoing dispute with his neighbors and believed they were harassing him.  His mental health care provider noted the Veteran appeared to focusing on them and watching them so closely that he was becoming more anxious and worried. 

In June 2012 social work treatment note, the Veteran reported that he is doing better in his mood and negative thoughts.  The Veteran also reported adoptive tactics to avoid his troublesome neighbors and focused more on his own issues because he realizes he cannot control them.  This change in thinking had a positive effect on his mind.  The Veteran reported becoming more physically active, spending more time playing music, and had written a country song.  He worked on home improvements and planned to go hiking and ginseng hunting.  Finally the Veteran identified healthful relationships with individuals to socialize with.  The caregiver noted the Veteran appeared calmer, not as emotional, and appeared relaxed. 

In July 2012 social work treatment note, the Veteran reported that he is doing better with mood and sleep, utilizing coping skills and reminding himself that he is not responsible for other's actions.  This behavior played a large part in helping his mood.  He felt that he had developed issues after the many changes of the past few years (losing his job, his house, his wife, and moving to a new area).  He stated that he felt he had adjusted to these many changes and accepted that there was nothing he could do about the changes.  He continued to look for new activities such as golf, working on his house, and enjoying the company of a female friend.  The Veteran agreed he had more energy and felt more motivated.

In August 2012 social work treatment note, the Veteran reported he is doing better.  The care provider observed that the change in the Veteran's thinking has changed his mood.  The Veteran still had neighbor problems but the Veteran reported he could not change them and recalled that when he first sought treatment, he was focused on his anxiety and fear of problems with the neighbors.  The diagnosis was depression and his GAF score was 70. 

In December 2012 social work treatment note, the Veteran reported that he was doing well, without any significant change, and his mood has been stable.  The Veteran reported that he misses his wife, but has come to accept her death and has no agitation or anger dealing with his neighbors.  He was discharged from treatment, but noted that the Veteran is aware that he can call if required further mental health treatment.

In October 2014, the Veteran testified before the Board.  The Veteran testified as to continuous symptoms of depression since service and believing in his heart that his depression is related to his service in Vietnam, to include Agent Orange exposure.

In February 2015 progress note, the Veteran denied experiencing depression or anxiety. 

In May 2015, the Veteran was afforded a VA mental health examination.  During the examination, the Veteran denied any mental health problems before service, but stated he was depressed in service when he was drafted and had to leave a new wife behind.  He feared being court martialed if he did not follow orders.  He became depressed after separation because it was a difficult time for him.  He had been promised work upon returning from service, but turned away because of his service in Vietnam.  He did not get work until he omitted Vietnam service from job applications.  Once he found work, he felt okay but felt down over the years.  

In terms of his social and marital relationships, the VA examiner noted that the Veteran was married for over 40 years until his wife died and that he remained close to his children.  The VA examiner noted that the Veteran also was employed for thirty seven years until he was laid off in 2008.  Also noted was that the Veteran enjoys spending leisure time with his girlfriend, playing the guitar, and doing mechanical work. 

In terms of his mental health history, the examiner noted no mental health treatment until February 2012 when the Veteran sought treatment at a VA Medical Center after losing his job, house, and wife.  By July 2012, the Veteran had adjusted to the many changes and accepted the changes.  The mental status examination did not reveal any abnormalities. 

The VA examiner diagnosed the Veteran with unspecified depressive disorder.  The VA examiner noted that the disability resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the Veteran's ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that "depression" is a term with wide meaning.  And that according to the APA Dictionary of Psychology (2007), the first definition of depression is "dysphoria that can vary in severity from a fluctuation in normal mood to an extreme feeling of sadness, pessimism, and despondency."  Additionally, the VA examiner noted that one would expect a newly married young man who was forced into the service to have an abreaction (depression, sadness, anger, etc.) to his life circumstances.  Likewise, it would be normal to develop an abreaction in response to being refused employment based on one's veteran status after bravely serving the country.  Also noted was that the second definition of depression in the APA Dictionary of Psychology is "in psychiatry, any of the Depressive Disorders."  A disorder is defined as "a group of symptoms involving abnormal behaviors, persistent or intense distress, or a disruption of physiological functioning." (APA, p. 288).

Thus, the examiner determined that the Veteran may have experienced a depressed mood upon entering the service and after, however there is no evidence that this was present to an abnormal degree, i.e., a disorder until 2012.  As here, the Veteran remained married for over 40 years, and worked steadily for the same company for 37 years.  When the Veteran was first diagnosed in 2012, the VA examiner noted that the Veteran experienced several significant life stressors that occurred relatively close together, losing his wife, employment and home.  Thus the evidence does not support presence of a depressive disorder until 2012, which developed in response to several psychosocial stressors.  Additionally, the Veteran's mood improved with counseling and medication, and the Veteran's current presentation, symptom endorsement, and history are most consistent with an unspecified depressive disorder, with symptoms controlled by medication.  Therefore, the examiner ultimately concluded that it is less likely than not that Veteran's unspecified depressive disorder began in service or was caused by service.  The examiner stated he could not comment on a possible etiology involving Agent Orange exposure, since this was outside the scope of his expertise as a psychologist. 

In a January 2016 progress note, the care provider noted that the Veteran has mild depression occasionally, but has been stable for a long time.  

In a January 2017 VA medical opinion, the VA examiner opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  However, the examiner's rationale, as explained in more detail below, does not support this opinion, thus this opinion has no probative value. 

In a May 2017 VA medical opinion, the VA examiner, upon review of the medical records, to include the May 2015 VA examination report, the Veteran's service treatment records, the Veteran's 37 year employment history in a factory, the Veteran's mental health treatment records beginning on February 15, 2012, opined the Veteran's unspecified depressive order is not related to his Agent Orange exposure.

The rationale was that the evidence suggests that the Veteran did not fully develop a depressive order until 2012, at which time he had experienced some personal life stressors (death of his wife, loss of his job, and loss of his home) unrelated to the military.  Furthermore, the VA examiner noted that if he had Agent Orange exposure and significant depressive symptoms as a result, there would likely be some physical evidence of toxicity, much closer in time of the exposure.  But without other evidence of toxicity, and very late appearing depression, the VA examiner opined that it seems less likely than not (less than 50 percent probability) that the Veteran's unspecified depressive disorder, has any causal or etiological relationship to the Agent Orange exposure during the Veteran's service.  

In a July 2017 Statement by the Veteran, the Veteran again stated that he believes that his depression, which he reported he suffered from since service, was due to his exposure to herbicide agents in Vietnam.  




IV.  Analysis

The Veteran claims he developed depression upon entering service, had depression immediately after separation, and that he has been depressed at some level ever since.  As discussed above, the Veteran's lay opinion, that he had depression by the time he left service or its cause, is not competent evidence that the Board can consider. 

Preliminary, the Board observes that VA treatment records reflect a diagnosis of unspecified depressive disorder during the pendency of the appeal.  As such, the Board finds that Veteran has established the first element of service connection, a current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In terms of the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Veteran's military personnel records confirm his presence in Vietnam in September 1970, during the Vietnam War Era.  Thus, his in-service exposure to Agent Orange is presumed.  Therefore, the Veteran has established the second element of service connection.  

However, depression is not one of the enumerated conditions presumptively associated with Agent Orange exposure, thus the Veteran cannot establish service connection on a presumptive basis pursuant to  38 C.F.R. § 3.307(a)(6).

Therefore, the dispositive issue in this case is whether there is a nexus between the  Veteran's acquired psychiatric disorder, including depression, and his active service, to include his exposure to Agent Orange.  The Board finds that the medical evidence of record is against a finding of a nexus between the Veteran's acquired psychiatric disorder and his active service, to include Agent Orange exposure.

As noted above, depression is not a chronic disease listed in 38 C.F.R. § 3.309, thus, the Veteran cannot established a nexus between his depression and service by chronicity.  38 C.F.R. § 3.303(b)( in order to establish service connection by chronicity, the claimant must demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease).  
Additionally, in this instance, there are no in-service treatment records of the Veteran for depression or any other acquired psychiatric disorder.  Instead, the evidence establishes an onset of symptoms and disability well after service.  The available evidence demonstrates that the first time the Veteran sought treatment was February 2012, when he suffered several losses such as his wife, his job, and his house.  Thus, the evidence establishes an onset of symptoms and disability well after service. 

In the absence of a competent nexus opinion, the initial demonstration of the current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the Board finds that the lapse of time from separation in January 1970 to the first notation of complaints or treatment of mental health symptoms in February 2012 more probative than the Veteran statements and weighs against the Veteran's assertions of an earlier onset of symptoms. 

The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the Veteran's evidence fails not because of the lack of medical documentation; rather the assertions of nonstop symptoms are not credible and less probative than the negative evidence, which interrupts the onset and persistent symptoms.  Buchanan, 451 F. 3d at 1336; see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

Thus, the Board recognizes that documentation of an injury or symptoms, or diagnosis of an acquired psychiatric disorder in or shortly after separation is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the in-service treating medical records and subsequent treating records against the Veteran's statements that an injury, disease, or event in service has caused him problems in or since separation to the present.  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for over 40 years following separation. 

The Board has thus determined that while the Veteran is competent to provide lay evidence concerning the onset of his depression symptoms, he is not as credible as the documented medical evidence that establishes that the onset of symptomatology occurred after service.  The Board has therefore assigned little weight to the Veteran's assertions of onset in service and persistent symptoms since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, including Agent Orange, the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

In terms of the competency of the medical evidence, specifically the May 2015 VA examiner's medical opinion, the Board notes that the Court, in its May 2016 Order granting a JMPR, remanded the issue on appeal based on the May 2015 VA examiner's disclaimer that he lacked the expertise to opine on the possible etiology between Agent Orange exposure and the Veteran's acquired psychiatric condition.  The Court found that the VA examiner's disclaimer raised the issue of the examiner's competency to render an opinion on the possible etiology between the Veteran's Agent Orange exposure and his depression.  Thus, the Board is not relying on the May 2015 VA examiner's opinion in resolving the issue of whether the Veteran's depression is related to his Agent Orange exposure, rather only to the issue of direct service connection (i.e. whether the Veteran's depression is related to service), as there is no evidence sufficient to rebut the presumption of competence in regards to an opinion rendered by the May 2015 VA examiner on the issue of direct service connection.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (absent evidence or argument which called in to question a VA examiner's professional competence, it is not error for the Board to presume that a VA examiner is competent); see also Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight. If the opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.) 

In terms of addressing the issue of whether the Veteran's depression is related to his service (direct service connection), the Board finds the unfavorable medical opinion of the May 2015 VA examiner is well reasoned, detailed, provides a rationale that is consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  The examiner acknowledged the Veteran's evidence of symptoms in service and does not dispute the type and extent of symptoms by the Veteran.  The examiner also did not base the opinion solely upon the absence of psychiatric symptoms or diagnosis in service.  Instead, he noted that each time the Veteran asserted depression symptoms, it was a natural response to life stressors (losing his wife, his job and his home).  

The examiner set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Being based on a complete review of the record, these opinions also take into account the Veteran's own assertions, the VA examiner concluded that the Veteran's depression, regardless of the cause, is unrelated to service but instead has resulted from more recent life stressors that responded to relatively immediate treatment.  The Board therefore finds that the opinion of the May 2015 VA examiner as persuasive evidence against the claim for service connection for depression or an acquired psychiatric disorder.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current depression disorder or the relationship to service, which opposes, rather than supports, the claim.

In terms of whether the Veteran's depression is related to Agent Orange exposure, the Board notes that consistent with the Court's May 2016 Order and the Board's November 2016 remand, the appeal was remanded to obtain a medical opinion addressing the issue of whether the Veteran's depression is related to Agent Orange exposure.  

The Board finds that the May 2017 VA examiner's medical opinion, that the Veteran's unspecified depressive order is not related to his Agent Orange exposure, is highly probative because it was based on a full review of the Veteran's claims file and the Veteran's symptoms, consistent with other evidence of record, and provided a detailed rationale for the findings that was consistent with the evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Notably, the VA examiner discussed the lay statements of record and provided a discussion of the Veteran's medical records in relation to those lay statements.  

Therefore, based on the May 2017 VA examiner's opinion and medical evidence of record, the Board finds that the evidence is against a finding that the Veteran's depression is related to his Agent Orange exposure.  Specifically, the delayed onset of his mental health treatment, which was over two decades after his separation of service; very late appearing depression, that was diagnosed when the Veteran had experienced some personal life stressors (death of his wife, loss of his job, and loss of his home); in conjunction with a lack of other evidence of toxicity, much closer in time to the Agent Orange exposure, all indicate that the Veteran's depression is not related to his Agent Orange exposure.  

Lastly, the Board acknowledges that in a January 2017 VA medical opinion, the VA examiner opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner's rationale was that "Agent Orange exposure was not likely a reason for a diagnosis of depression, if the Veteran is claiming for any secondary diagnosis due to exposure, then a mental health diagnosis would be merited.  At this time he has no mental health treatment or formal diagnosis by a mental health professional he sought out treatment for an extended period of time, 8-10 months consistent, once a week for an hour."  The Board finds that this rationale is unclear, inconsistent, and does not support this opinion.  Thus, the Board affords no probative value to this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").

Accordingly, the weight of the medical evidence is against an association or link between depression and service.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, including depression, to include as due to Agent Orange herbicide agents exposure, is denied. 



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


